SUMMARY ORDER
UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND DECREED that the order of the Board of Immigration Appeals be and it hereby is AFFIRMED.
Petitioner Bélé Dembélé appeals from an order of the Board of Immigration Appeals affirming, without opinion, an immigration judge’s decision which denied Dembélé’s applications for asylum and withholding of deportation. Having carefully reviewed the record, we affirm substantially for the reasons stated in the immigration judge’s careful and well reasoned opinion.1
The order of the Board of Immigration Appeals is AFFIRMED.

. We note, parenthically, that one might dispute one of the immigration judge's findings-specifically, his determination that Dembélé's "role as an assistant manager ... does not put him in [the] category [of persons subject to arrest and detention following the 1991 regime change in Mali].” But this questionable finding did not ultimately matter to the disposition of Dembélé’s application, as the immigration judge also found-and we agree-that "if, indeed, [Dembélé] is wanted for questioning or if the government is still interested in arresting him at this point in time, some seven years after the arrest warrant was issued [in 1991], that it would be solely for ... interrogation and investigation regarding illegal transactions that [Dembélé] took part in ...." (emphasis added).